Case: 16-60619      Document: 00514152609         Page: 1    Date Filed: 09/12/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-60619                                   FILED
                                  Summary Calendar                        September 12, 2017
                                                                              Lyle W. Cayce
                                                                                   Clerk
LIANJU YANG,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A087 848 754


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Lianju Yang petitions for review of a decision of the Board of
Immigration Appeals (“BIA”). He challenges the denial of relief from removal,
including applications for asylum and withholding of removal.
       Lianju Yang’s brief, through counsel Donglai Yang, is virtually identical
to the brief he filed with the BIA. The brief devotes less than two pages to his
argument, advances conclusory assertions, and only makes one statutory or


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60619     Document: 00514152609     Page: 2    Date Filed: 09/12/2017


                                  No. 16-60619

case citation — to an out-of-circuit case — while his list of authorities denotes
five cases that are not cited in his brief. Because Lianju Yang’s brief has not
meaningfully challenged the BIA’s reasoning as to whether he demonstrated
that his actual or imputed political opinion was a central reason driving the
harm he suffered from Chinese officials, he is deemed to have waived the claim.
United States v. Scroggins, 599 F.3d 433, 446–47 (5th Cir. 2010); FED. R. APP.
P. 28(a)(8)(A). Therefore, the petition for review is DENIED.
      This is not the first time we have rejected claims brought by counsel for
failure to adequately brief. See Poscual-Jimenez v. Sessions, 678 F. App’x 191,
192 (5th Cir. 2017). Sanctions may be warranted where we are “left with the
inescapable impression that [the appellant’s] arguments on appeal were so
totally without merit and his briefing so sloppily prepared.” Macklin v. City of
New Orleans, 293 F.3d 237, 241 (5th Cir. 2002). We have imposed sanctions
under Federal Rule of Appellate Procedure 38 and 28 U.S.C. § 1927 for the
filing of a “‘slap-dash’ excuse for a brief” after noting that “poor quality of
briefing is inexcusable.” Carmon v. Lubrizol Corp., 17 F.3d 791, 795 (5th Cir.
1994). Counsel is therefore WARNED that we will impose sanctions for future
frivolous filings. See Cilauro v. Thielsch Eng’g, 123 F. App’x 588, 591 (5th Cir.
2005) (issuing a warning to counsel for filing a frivolous brief).




                                        2